Case 19-30161           Doc 17        Filed 04/30/19 Entered 04/30/19 10:39:08                         Desc Main
                                       Document     Page 1 of 15


                                     UNITED STATES BANKRUPTCY COURT
                                      MIDDLE DISTRICT OF GEORGIA
                                            ATHENS DIVISION
 IN RE:                                                   *     BANKRUTPCY CASE

          RICHARD ANTHONY BOLDEN,                         *     CASE NO. 19-30161-JPS
          JACQUELINE MEICHELLE BOLDEN A/K/A
          JACKIE M. BOLDEN,                               *

                             DEBTORS                      *     CHAPTER 13 PROCEEDING
 _______________________________________________________________________________

              NOTICE OF MOTION TO MODIFY CHAPTER 13 PLAN BEFORE CONFIRMATION
                           WITH RESCHEDULED CONFIRMATION DATE

 RICHARD ANTHONY AND JACQUELINE MEICHELLE BOLDEN, DEBTORS IN THE ABOVE-STYLED
 BANKRUPTCY MATTER, HAS FILED DOCUMENTS WITH THE COURT TO MODIFY DEBTOR’S
 CHAPTER 13 PLAN PRIOR TO CONFIRMATION.

 YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
 wish to consult one. If not served with this notice in accordance with the Bankruptcy Code or the
 Federal Rules of Bankruptcy Procedure, a copy of the motion may be obtained upon written request
 to counsel for the Movant (identified below) or at the Clerk’s office.

 The original confirmation was scheduled for MAY 1ST, 2019. If you do not want the court to grant this
 motion, or if you want the court to consider your views on the motion, then you or your attorney shall file with
 the court a written objection or response within 21 days from the date of this notice and attend the
 rescheduled confirmation hearing noted below. If you are receiving this notice by mail, you may add 3
 days to the response date. The objection or response should be sent to:

                                          Clerk, U. S. Bankruptcy Court
                                            Middle District of Georgia
                                                  P.O. Box 1957
                                               Macon, GA 31202
                                                  478-752-3506

                           The rescheduled confirmation hearing shall be held on:

             MAY 29, 2019 at 10:30 am at the U. S. Courtroom, Athens, Post Office Building,
                                115 E. Hancock Ave., Athens, GA 30601.

 If you mail your response or objection to the court for filing, you shall send it early enough so the court will
 receive the objection or response on or before the response date stated above.

 Any response or objection shall also be served on the movant.

 If you or your attorney does not take these steps, the court may decide that you do not oppose the
 relief sought in the motion and may enter an order granting relief.

 This notice is sent by the undersigned pursuant to L.B.R. 3015-2 (d)(2)(A).

 THIS __30th_ DAY OF __April__, 2019

                                                                    /s/ William Rhymer_____
                                                                    WILLIAM RHYMER
                                                                    Attorney for Debtor(s)
                                                                    Georgia State Bar No. 602450
                                                                    Rhymer Law LLC
                                                                    P. O. Box 81028
                                                                    Conyers, GA 30013
                                                                    (770) 918-8000
                                                                    rhymerlaw@aol.com
Case 19-30161       Doc 17     Filed 04/30/19 Entered 04/30/19 10:39:08          Desc Main
                                Document     Page 2 of 15


                       UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF GEORGIA
                                ATHENS DIVISION

 IN RE:                                        *      CASE NO: 19-30161-JPS

          RICHARD ANTHONY BOLDEN, *                   CHAPTER: 13
          JACQUELINE MEICHELLE
          BOLDEN A/K/A            *
          JACKIE M. BOLDEN,
                                  *

                        DEBTORS                *

                         FIRST AMENDED CHAPTER 13 PLAN

          Richard Anthony and Jacqueline Meichelle Bolden, Debtors, having filed
    the initial Plan on February 25, 2019 hereby amend the Plan in this case as
    follows:
          The Initial Plan is deleted in its’ entirety and in lieu thereof substitutes the
    First Amended Chapter 13 Plan attached hereto and incorporated herein as
    Exhibit A.


          This __30th day of _April___, 2019.




                                               /s/ William Rhymer__
                                               WILLIAM RHYMER
                                               Attorney for Debtor(s)
                                               Georgia State Bar No. 602450
                                               P.O. Box 81028
                                               Conyers, GA 30013
                                               (770)918-8000
       Case 19-30161           Doc 17       Filed 04/30/19 Entered 04/30/19 10:39:08                       Desc Main
                                             Document     Page 3 of 15
                                        UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF GEORGIA


DEBTOR                                                *        Chapter 13
Richard Anthony Bolden                                *        Case No.          19-30161
Jacqueline Meichelle Bolden
                                                                   Check if this is a modified plan and list below the sections of
                                                               the plan that have been changed.
                                                               First Amended Plan 3.2, 3.3, 3.4, 6 (Exhibit A)



                                                CHAPTER 13 PLAN
                                           MIDDLE DISTRICT OF GEORGIA
                                             (NOT OFFICIAL FORM 113)

Part 1: Notices


To Debtors:               This form sets out options that may be appropriate in some cases, but the presence of an option
                          on the form does not indicate that the option is appropriate in your circumstances. Plans that
                          do not comply with local rules and judicial rulings may not be confirmable.

                          In the following notice to creditors and statement regarding your income status, you must check
                          each box that applies.

To Creditors:             Your rights may be affected by this plan. Your claim may be reduced, modified, or
                          eliminated.

                          You should read this plan carefully and discuss it with your attorney if you have one in this
                          bankruptcy case. If you do not have an attorney, you may wish to consult one.

                          If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
                          attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                          confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                          confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                          Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                          plan.

        The following matters may be of particular importance to you. Debtors must check one box on each line to
        state whether or not the plan includes each of the following items. If an item is checked as “Not Included” or if
        both boxes are checked, the provision will be ineffective if set out later in the plan. Any nonstandard provisions
        placed in any part other than Part 6 are void.


                  Limit the Amount of a Secured Claim: The plan
                  seeks to limit the amount of a secured claim, as set out
        1.1.
                  in Part 3, Section 3.5, which may result in a partial
                                                                                  X Included         Not Included
                  payment or no payment at all to the secured creditor.

                  Avoidance of Liens: The plan requests the avoidance
                  of a judicial lien or nonpossessory, nonpurchase-
        1.2.
                  money security interest as set out in the Nonstandard
                                                                                  X Included         Not Included
                  Provisions Part 6.

                  Nonstandard Provisions: The plan sets out
        1.3.      Nonstandard Provisions in Part 6.
                                                                                  X Included         Not Included


GAMB Form 113 Word Format 12/1/18
       Case 19-30161         Doc 17      Filed 04/30/19 Entered 04/30/19 10:39:08                      Desc Main
                                          Document     Page 4 of 15
       1. 4 Income status of debtor(s) as stated on Official form 122-C1

               Check One:

                   X The current monthly income of the debtor(s) is less than the applicable median income
                   specified in 11 U.S.C. § 1325(b)(4)(A).


                     The current monthly income of the debtor(s) is not less than the applicable median income
                     specified in 11 U.S.C. § 1325(b)(4)(A).


Part 2: Plan Payments and Length of Plan


2.1.           Plan Payments: The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee
               and the debtor(s) (or the debtor's(s’) employer) shall pay to the Trustee the sum of $_2106.00_ weekly/bi-
               weekly/semi-monthly/monthly. (If the payments change over time include the following.) These plan
               payments change to $_______________ weekly/bi-weekly/semi-monthly/monthly on _________, 20____.

2.2.           Additional Payments: Additional Payments of $_____________will be made on
               _________________________ from _________________________. (Source)

2.3.           Plan Length: If the debtor's(s’) current monthly income is less than the applicable median income specified
               in 11 U.S.C. § 1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

               If the debtor's(s’) current monthly income is not less than the applicable median income specified in 11
               U.S.C. § 1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


Part 3: Treatment of Secured Claims


       From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

3.1.           Long Term Debts: The monthly payments will be made on the following long-term debts (including debts
               secured by the debtor’s(s’) principal residence): (Payments which become due after the filing of the petition
               but before the month of the first payment designated here will be added to the pre-petition arrearage claim.)


NAME OF CREDITOR                 MONTH OF FIRST PAYMENT    MONTHLY         CHECK IF
                                     UNDER PLAN         PAYMENT AMOUNT PRINCIPAL RESIDENCE

Home Point Financial______       _April 1, 2019___________           $1049.00________                    X

_________________________        ________________________            _______________                     
_________________________        ________________________            _______________                     
_________________________        ________________________            _______________                     
_________________________        ________________________            _______________                     




GAMB Form 113 Word Format 12/1/18
        Case 19-30161            Doc 17        Filed 04/30/19 Entered 04/30/19 10:39:08                         Desc Main
                                                Document     Page 5 of 15
3.2.               Arrearages: After confirmation, distributions will be made to cure arrearages on long term debts (including
                   debts secured by the debtor’s(s’) principal residence) where the last payment is due after the last payment under
                   the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term secured
                   debts listed in Section 3.3 and 3.5.

                         ESTIMATED
NAME OF                  AMOUNT                          INTEREST             COLLATERAL                        MONTHLY
CREDITOR                   DUE                              RATE                                              PAYMENT IF ANY
                                                         (if applicable)

Home Point Financial _$6884.00________ 3.5%______________ _Residence___________________ $220.00______

Woodlake Community _$_250.00______ __6.% _____________ __Residence___________________ $15.00_______
Assoc.

3.3.       Claims Not Subject to Cram Down: The following claims are not subject to cram down because debts are secured by
a purchase money security interest in a vehicle for which the debt was incurred within 910 days of filing the bankruptcy petition,
or, if the collateral for the debt is any other thing of value, the debt was incurred within 1 year of filing. See § 1325(a). The claims
listed below will be paid in full as allowed.

NAME OF                     AMOUNT                       INTEREST            COLLATERAL                          MONTHLY
CREDITOR                     DUE                           RATE                                                  PAYMENT

Navy Federal CU. #2__ $16110.00_________ _6%____________ __2011 GMC Sierra____________ _$361.00_____


3.4.               Preconfirmation Adequate Protection Payments: Preconfirmation adequate protection payments will be
                   made to the following secured creditors and holders of executory contracts after the filing of a proof of claim
                   by the creditor. These payments will be applied to reduce the principal of the claim.

NAME OF CREDITOR                                                   ADEQUATE PROTECTION AMOUNT

Navy Federal CU. #2__________________________                      $125.00 monthly_____________________

Peters & Foster_______________________________                    $15.00 monthly________________________

3.5.               Secured Creditors Subject to Cramdown: After confirmation of the plan, the following secured creditors
                   who are subject to cramdown, with allowed claims will be paid as follows:

                   If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                   If the value is listed as $0.00 the creditor’s allowed claim will be treated as unsecured.
                   If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.
                   If you do not intend to cram down the claim, enter “debt” as the value.

NAME OF                     AMOUNT            VALUE             INTEREST               COLLATERAL                MONTHLY
CREDITOR                     DUE                                  RATE                                        PAYMENT AMOUNT

Peters & Foster______         _$700.00        _$500.00           __6.%__        Furniture________________ $15.00_______

____________________          _______        ________             ________      __________________________ ___________

____________________          _______        ________             ________      __________________________ ___________

____________________          _______        ________             ________      __________________________ ___________



3.6.               Surrendered Collateral: The following collateral is surrendered to the creditor. If the debtor(s) is
                   surrendering the collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining
                   the treatment should be indicated in Part 6 Nonstandard Provisions. Upon confirmation of this plan, the stay
GAMB Form 113 Word Format 12/1/18
       Case 19-30161          Doc 17        Filed 04/30/19 Entered 04/30/19 10:39:08                         Desc Main
                                             Document     Page 6 of 15
                under § 362(a) will terminate as to the collateral only and the stay under § 1301 will terminate in all respects
                unless the debt is listed as a classified debt in Paragraph 5.3 of the plan. An allowed unsecured claim resulting
                from the disposition(s) of the collateral will be treated as unsecured.

NAME OF CREDITOR                                               DESCRIPTION OF COLLATERAL

Regional Acceptance Corp.____________________                  ½ undivided interest in 2014 Chevrolet Sonic__

____________________________________________                   ___________________________________


3.7.            Debts Paid by Debtor: The following debts will be paid directly by the debtor(s):

NAME OF CREDITOR                             COLLATERAL

Woodlake Community HOA____                  Residence___________________

____________________________                 ____________________________

____________________________                 ____________________________

____________________________                 ____________________________



3.8.            Liens Avoided: The judicial liens or non-possessory, non-purchase security interests that are being avoided
                are listed in Part 6 Nonstandard Provisions.


Part 4: Treatment of Fees and Priority Claims


4.1.            Attorney Fees: Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $__3250.00 to be paid as follows:
                (SELECT ONE)

                   Pursuant to the Single Set Fee option in the Administrative Order on Attorney Fees in Chapter 13 Cases.

                    Hourly billing: Attorneys are required to file an application for compensation with the Court, including an
                itemization of their time, in accordance with the Administrative Order on Attorney Fees in Chapter 13 Cases.

4.2.            Trustee’s Fees: Trustee’s fees are governed by statute and may change during the course of the case.

4.3.            Domestic Support Obligations: The following domestic support obligations will be paid over the life of the
                plan as follows: These payments will be made simultaneously with payment of the secured debt to the extent
                funds are available and will include interest at the rate of ___%. (If this is left blank, no interest will be paid.)


NAME OF CREDITOR                                                                            PAYMENT AMOUNT

 N/A




4.4.            Priority Claims: All other 11 U.S.C. § 507 priority claims, unless already listed under 4.3 will be paid in full
                over the life of the plan as funds become available in the order specified by law.

Part 5: Treatment of Non Priority Unsecured Claims


GAMB Form 113 Word Format 12/1/18
       Case 19-30161        Doc 17       Filed 04/30/19 Entered 04/30/19 10:39:08                        Desc Main
                                          Document     Page 7 of 15

5.1.          Payment Parameters: Debtor(s) will make payments that will meet all of the following parameters (these
              are not cumulative; debtor(s) will pay the highest of the three):

              (a) Debtor(s) will pay all of the disposable income as shown on Form 122C of $__0_____to the non-priority
              unsecured creditors in order to be eligible for a discharge, unless debtor(s) includes contrary provisions in Part
              6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from meeting this
              requirement.

              (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
              $_0_____. Debtor(s) will pay this amount to the priority and other unsecured creditors in order to be eligible
              for discharge in this case.

              (c) The debtor(s) will pay $___0__ to the general unsecured creditors to be distributed pro rata.

5.2.          General Unsecured Creditors: General unsecured creditors whose claims are duly proven and allowed will
              be paid (CHOOSE ONLY ONE):

              (a) 0__% dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph 5.1(a),
              5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated in Part
              2 Section 2.4.

              (b) The debtor(s) anticipates unsecured creditors will receive a dividend of ____%, but will also pay the
              highest amount shown in paragraph 5.1(a), 5.1(b), or 5.1(c) above. All creditors should file claims in the
              event priority and secured creditors do not file claims and funds become available for distribution.


5.3.          Classified Unsecured Claims: The following unsecured claims are classified to be paid at 100%. If the
              debtor(s) is proposing to pay less than 100%, or to pay a regular monthly payment, those proposals should
              appear in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                          COLLATERAL                                    REASON FOR CLASSIFICATION


_N/A_______________________              ____________________________                  _____________________

____________________________              ____________________________                  _____________________


5.4.          Executory Contracts and Unexpired Leases: The executory contracts and unexpired leases listed below are
              assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a default on a
              lease, an explanation of those payments should be included in Part 6 Nonstandard Provisions.

NAME OF CREDITOR                                            DESCRIPTION OF COLLATERAL

N/A_____________________________________                    ____________________________________________

_________________________________________                   ____________________________________________

_________________________________________                   ____________________________________________




GAMB Form 113 Word Format 12/1/18
            Case 19-30161          Doc 17       Filed 04/30/19 Entered 04/30/19 10:39:08                         Desc Main
                                                 Document     Page 8 of 15
5.5.                 Property of the Estate: Unless otherwise ordered by the Court, all property of the estate, whether in the
                     possession of the Trustee or the debtor(s), remains property of the estate subject to the Court’s jurisdiction,
                     notwithstanding § 1327(b), except as otherwise provided in Part 6 Nonstandard Provisions below.
                     Property of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property in
                     the possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The
                     Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
                     person, damage or loss to any such property in possession and control of the debtor(s) or other property
                     affected by property in possession and control of the debtor(s).

5.6.                 Validity of Liens or Preference Actions: Notwithstanding the proposed treatment or classification of any
                     claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
                     or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
                     avoidance or preference action will be grounds for modification of the plan.


Part 6: Nonstandard Provisions


                     Nonstandard Provisions: Under Bankruptcy Rule 3015(c), all nonstandard provisions are required to be set
                     forth below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked
                     and any nonstandard provisions placed elsewhere in the plan are void.
       1.   Objections to Proof of Claims maybe filed before or after confirmation.
       2.   Mortgages arrears and HOA arrears shall be paid as filed unless an objection to the claims are filed
       3.   The Debtors’ ½ interest in the 2014 Chevrolet Sonic is to be surrendered and the debt is to be paid outside the plan by
            the cosigner. If there is ever a deficiency it is to be paid as a general unsecured debt.
       4.   The Debtors’ plan provides that the nonpurchase nonpossessory liens on the Debtors’ household goods held by the
            following creditors shall be avoided upon confirmation of the plan and extinguished upon the discharge being issued in
            the case: Reliable Finance Company, Republic Finance and Sunset Finance pursuant 11 USC 522.

Part 7: Signatures



7.1.                 Certification: The debtor's(s’) attorney (or debtor(s), if not represented by an attorney) certifies that all
                     provisions of this plan are identical to the Official Form of the Middle District of Georgia, except for language
                     contained in Part 6: Nonstandard Provisions.



/s/ Richard Anthony Bolden_______________                     Date __04/29/2019________
Signature of debtor                                                  MM/DD/YYYY


/s/ Jacqueline Meichelle Bolden____________                   Date ___04/29/2019________
Signature of debtor                                                  MM/DD/YYYY



Debtor’s(s’) Attorney


/s/ William Rhymer__________________                          Date ___04/29/2019_______
Signature of debtor's(s’) attorney                                   MM/DD/YYYY




GAMB Form 113 Word Format 12/1/18
Case 19-30161    Doc 17     Filed 04/30/19 Entered 04/30/19 10:39:08       Desc Main
                             Document     Page 9 of 15



                 UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF GEORGIA



 RE: Richard Anthony & Jacqueline Meichelle Bolden CASE NO: 19-30161




       I declare under penalty of perjury that the facts contained in the within and

 foregoing documents are true and correct and are based upon personal

 knowledge.


 Date: 4-29-19______                      Signature:/s/ Richard Anthony Bolden
                                          Richard Anthony Bolden         Debtor


 Date: 4-29-19       __                 Signature:/s/ Jacqueline Meichelle Bolden
                                          Jacqueline Meichelle Bolden      Debtor
Case 19-30161       Doc 17    Filed 04/30/19 Entered 04/30/19 10:39:08        Desc Main
                               Document     Page 10 of 15


                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  ATHENS DIVISION

 IN RE:                                      *        CASE NO: 19-30161-JPS

          RICHARD ANTHONY BOLDEN, *                   CHAPTER: 13
          JACQUELINE MEICHELLE
          BOLDEN A/K/A            *
          JACKIE M. BOLDEN,
                     DEBTORS      *

                              CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the attached Notice of
 Motion to Modify Chapter 13 Plan Before Confirmation with Rescheduled
 Confirmation Date and First Amended Chapter 13 Plan was sent (1) via
 electronic notice to parties who are ECF Filers and Consenting Users. (2) via
 electronic notice to ECF Filers and Consenting Users who represent parties and
 (3) mailed postage prepaid to all other interested parties at their addresses
 shown below:
 Via U.S. Mail                                   Via Electronic Notice

 Richard & Jacqueline Bolden                     Camille Hope, Trustee
 3015 Summit Lane
 Monroe, GA 30655

 (All Scheduled Creditors Listed on
 Attached Matrix).

          This __30th___ day of ___April__, 2019.

                                             Respectfully Submitted,


                                             /s/ William Rhymer_______
                                             William Rhymer
 P. O. Box 81028                             Attorney for Debtors
 Conyers, GA 30013                           Georgia State Bar No. 602450
 (770) 918-8000
Case 19-30161     Doc 17     Filed 04/30/19 Entered 04/30/19 10:39:08   Desc Main
                              Document     Page 11 of 15


 Amerimark Premier
 PO Box 2845
 Monroe, WI 53566-8045


 Amerimark Premier/Colony
 111 27th Ave
 Monroe, WI 53566-1364


 Attorney General of GA
 c/o Wright Banks
 40 Capitol Sq SW
 Atlanta, GA 30334-9057


 Christina Bolden
 213 E 5th St
 Monroe, GA 30655-6289


 Credit One Bank
 c/o LVNV Funding LLC
 PO Box 10497
 Greenville, SC 29603-0497


 Credit One Bank N.A.
 c/o Midland Credit Mgmt.
 PO Box 301030
 Los Angeles, CA 90030-1030


 Dept. of Justice-Tax Division
 Attn: Chief, Civil Trail, S. Region
 PO Box 14198
 Washington, DC 20044-4198


 Discount Tire/Synchrony
 c/o Portfolio Recovery Assoc. Inc.
 PO Box 12614
 Norfolk, VA 23541-0614
Case 19-30161     Doc 17    Filed 04/30/19 Entered 04/30/19 10:39:08   Desc Main
                             Document     Page 12 of 15


 FHA/HUD
 5 Points Plz Bldg 1700
 Atlanta, GA 30303


 Georgia Department of Revenue
 Bankruptcy Section
 1800 Century Blvd NE Ste 17200
 Atlanta, GA 30345-3206


 Homepoint Financial
 11511 Luna Rd Ste 300
 Farmers Branch, TX 75234-6022


 Internal Revenue Services
 Attn: S. Davenport Inslv. Unit
 401 W P'tree St Stop 334-D
 Atlanta, GA 30308


 IRS
 PO Box 7346
 Philadelphia, PA 19101-7346


 Maxwell Wood, US Atty MDGA
 PO Box 1702
 Macon, GA 31202-1702


 Money Lion Inc.
 80 Broad St
 New York, NY 10004-2209


 N.C Financial
 175 W Jackson Blvd # 100
 Chicago, IL 60604-2615


 Navy Federal Credit Union #1
 PO Box 3100
 Merrifield, VA 22119-3100
Case 19-30161    Doc 17   Filed 04/30/19 Entered 04/30/19 10:39:08   Desc Main
                           Document     Page 13 of 15




 Navy Federal Credit Union #2
 PO Box 3100
 Merrifield, VA 22119-3100


 Net Credit
 200 W Jackson Blvd Ste 2400
 Chicago, IL 60606-6941


 Peter & Foster
 PO Box 470
 Monroe, GA 30655-0470


 Regional Acceptance Corp
 1424 E Fire Tower Rd Apt E
 Greenville, NC 27858-4105


 Reliable Finance Co. Inc.
 PO Box 2935
 Gainesville, GA 30503-2935


 Republic Finance
 2020 Eastside Dr Ste 204
 Conyers, GA 30013-1955


 Rise/ECS
 4150 International Plz Ste 300
 Fort Worth, TX 76109-4819


 Sunset Finance of Monroe LLC
 412 1/2 S Broad St
 Monroe, GA 30655-2164


 SYNCB/Walmart
 PO Box 965024
 Orlando, FL 32896-5024
Case 19-30161      Doc 17       Filed 04/30/19 Entered 04/30/19 10:39:08   Desc Main
                                 Document     Page 14 of 15




 The Home Depot/Citibank NA
 c/o Midland Credit Mgmt.
 PO Box 301030
 Los Angeles, CA 90030-1030


 Tractor Supply Co./Citibank
 PO Box 6497
 Sioux Falls, SD 57117-6497


 U.S. Attorney General
 Main Justice Building
 950 Pennsylvania Ave NW
 Washington, DC 20530-0009


 U.S. Attorney MDGA
 Civil Div. Attn: Civil Clerk
 300 Mulberry St Fl 4
 Macon, GA 31201-7999


 Veterans Affairs
 1700 Clairmont Rd
 Decatur, GA 30033-4032


 Webbank/Fingerhut
 6250 Ridgewood Rd
 Saint Cloud, MN 56303-0820


 Windstream/LVNV Funding
 c/o Resurgent
 PO Box 1269
 Greenville, SC 29602-1269


 Women Within/Comenity Bank
 PO Box 182125
 Columbus, OH 43218-2125
Case 19-30161   Doc 17   Filed 04/30/19 Entered 04/30/19 10:39:08   Desc Main
                          Document     Page 15 of 15




 Woodlake Community Assoc. Inc.
 c/o Homeside Properties Inc.
 PO Box 907
 Commerce, GA 30529-0017


 Woodlake Homeowners Assoc.
 4085 Lakeside Blvd
 Monroe, GA 30655-8366
